                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

              Plaintiff,
                                                         Case No. 18-cr-171-pp
      v.

RANDY D. USOW,

            Defendant.
______________________________________________________________________________

ORDER DENYING AS PROCEDURALLY IMPROPER DEFENDANT’S MOTION
 TO RECOMMEND FULL AMOUNT OF PRE-RELEASE CUSTODY PURSUANT
TO 18 U.S.C. §3624(C) AND SECTIONS 102, 602, AND 603 OF FIRST STEP
                         ACT OF 2018 (DKT. NO. 34)
______________________________________________________________________________

      The defendant previously filed a motion for compassionate release under

the First Step Act. Dkt. No. 27. The court denied that motion, in part because it

couldn’t tell whether the defendant had exhausted his administrative remedies

as required by 18 U.S.C. §3624(c), and partly because he’d not demonstrated

extraordinary and compelling reasons justifying compassionate release. Dkt.

No. 33.

      Two weeks later, the defendant filed this motion, asking the court to

forward to FCI Terre Haute (where he is in custody) a recommendation that the

defendant receive “the full amount of good-time credit and pre-release custody

that is available to him under the law.” Dkt. No. 34 at 1. He also requests that

the court ask the warden to respond with an explanation about whether he will

follow that recommendation, and if not, why not. Id. After explaining the

provisions of the First Step Act as they relate to calculation of good-time credit,
                                         1

           Case 2:18-cr-00171-PP Filed 04/27/20 Page 1 of 4 Document 35
and the provisions relating to release to home confinement toward the end of

an inmate’s sentence, the defendant stated that he had “requested the

maximum in pre-release custody, but to date his request has not been

acknowledged.” Id. at 3.

      The First Step Act gives the Bureau of Prisons the authority to calculate

good-time credit and to decide when to place a defendant into a residential

reentry facility or on home confinement. It does not mention a court’s

recommendation as being a relevant factor for the BOP to consider in making

such determinations. Maybe the BOP would consider a court’s

recommendation. But nothing in the statute requires a warden to explain to a

court whether it will follow that court’s recommendation. Indeed, for many

years, courts—recognizing that the BOP has sole authority for deciding

prisoner designations—have made recommendations about prisoner

placement, knowing full well that the BOP does not have to follow those

recommendations or explain to the court why it didn’t. The First Step Act did

not change that.

      The defendant says that he has asked for good-time credit and the full

amount of pre-release custody to which he believes he is entitled, but that he

hasn’t received a response. He does not explain who he asked—the warden at

Terre Haute? His case manager? He does not say when he asked—two days

before he filed this motion? A week? A month? Even if the court had the

authority to order the warden of Terre Haute to give the defendant good-time

credit or order pre-release custody in an RRC or home detention—which it


                                       2

        Case 2:18-cr-00171-PP Filed 04/27/20 Page 2 of 4 Document 35
doesn’t—the defendant has not demonstrated that he exhausted his remedies

with the BOP first.

      The court notes that on March 26, 2020, the Attorney General gave the

Bureau of Prisons expanded authority to authorize home confinement.

https://www.bop.gov/resources/news/20200405_covid19_home_confinement.

jsp. The BOP says that any inmate who believes that he is suitable may ask for

home confinement and provide a release plan to his case manager. Id. But an

inmate doesn’t have to apply to be considered; the Attorney General directed

the BOP to give consideration to inmates who have certain vulnerability to

COVID-19, are confined in low- or medium-security facilities, have not had

behavior issues, have minimum PATTERN scores, have a “demonstrated a

verifiable re-entry plan that will prevent recidivism and maximize public safety,

including verification that the conditions under which the inmate would be

confined upon release would present a lower risk of contracting COVID-19 than

the inmate would face in his . . . BOP facility;” and the offense of conviction.

https://www.bop.gov/resources/news/pdfs/20200405_covid-

19_home_confinement.pdf.

      The defendant should talk to his case manager. He has served almost

one year of the thirty-month sentence the court imposed. While the defendant

is sixty-four years old, was convicted of a non-violent crime (albeit one with a

two-year mandatory minimum sentence) and has a history of health issues

(although not necessarily those that the CDC lists as raising particular risk), it

is possible that even with the expanded authority the BOP has to consider


                                         3

         Case 2:18-cr-00171-PP Filed 04/27/20 Page 3 of 4 Document 35
home confinement, the fact that the defendant was subject to a twenty-four

month mandatory minimum may be an issue. The court notes that the BOP

inmate locator service shows the defendant’s release date as June 23, 2021—

about two years and two months into his sentence. It appears that the BOP

already has factored in some good-time credit, given that the total sentence the

court imposed was thirty months. Given that the BOP is being encouraged to

consider home detention options, the defendant should discuss all these issues

with his case manager.

      The court DENIES the defendant’s motion to recommend the full amount

of pre-release custody. Dkt. No. 34.

      Dated in Milwaukee, Wisconsin this 27th day of April, 2020.

                                       BY THE COURT:



                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         4

        Case 2:18-cr-00171-PP Filed 04/27/20 Page 4 of 4 Document 35
